Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180184865 A1) in view of Tibberts (US 20170311768 A1) and Goff (US 20190261826 A1) and Moon (US 20180184870 A1).
	Regarding Claim 1, Lee teaches a cleaning head of an autonomous vacuum, the self-actuated cleaning head comprising:
an enclosure (120) having a first interior opposite and a second interior (Annotated Figure A, below), a front interior opposite a back interior (Annotated Figure A), and a top interior opposite a ground plane (Annotated Figure A), the enclosure having a brush opening adjacent to the front interior (Annotated Figure A), a mop opening opposite the top interior (Annotated Figure A), and an outlet in the back interior (Annotated Figure A), the outlet connected to a vacuum pump opening to a cavity within the enclosure (Annotated Figure A);
a brush roller (121a) having an elongated cylindrical structure (See Figure 3), a first end (Annotated Figure A), and a second end (Annotated Figure A), the brush roller structured toward a front of the enclosure with the first end secured along the first interior and the second end secured along the second interior (Annotated Figure A), a first portion of the elongated cylindrical structure exposed to the cavity and a second portion of the elongated cylindrical structure externally exposed at the brush opening (Annotated Figure A), the first end including a rotation assembly (Lee Para [0070] “In case of a general vacuum cleaner, the brush assembly 121 may be rotated by rolling friction with the floor according to a user's manipulation. In case of the robot cleaner, the brush assembly 121 may be automatically rotated by a separate driving motor. Hereinafter, the brush assembly 121 will be described on the basis of an example of the robot cleaner illustrated in FIGS. 1 and 2.”);

    PNG
    media_image1.png
    474
    538
    media_image1.png
    Greyscale

Annotated Figure A: Figure 2 of Lee
But Lee does not teach 
a mop roller having a first end and a second end, the mop roller structured behind the brush roller in the enclosure and with the first end of the mop roller secured along the first interior of the enclosure and the second end of the mop roller secured along the second interior of the enclosure, the first end including a rotation assembly, a lower portion of the mop roller externally exposed at the mop opening;
an actuator connected to one or more four-bar linkages that secure the back interior of the enclosure to a body of the autonomous vacuum, the actuator configured to move the enclosure vertically; and
a controller connecting the rotational assembly of the first end of the brush roller and the rotational assembly of the first end of the mop roller to the enclosure, the controller configured to control the rotational assembly to rotate the brush roller and the mop roller.
However, Tibberts does teach a mop roller (34) having a first end (First end seen in figure 3) and a second end (opposite end of the one shown in figure 3), the mop roller (34) structured behind the brush roller (28) in the enclosure (26) and with the first end of the mop roller secured along the first interior of the enclosure (See figure 2) and the second end of the mop roller secured along the second interior of the enclosure (see figure 2), the first end including a rotation assembly (35), a lower portion of the mop roller externally exposed at the mop opening (See Figure 3);
an actuator (44) connected to one linkage (mechanical linkage 42, See Fig 5 and  Tibberts Para [0027] “The vertical position of the support roller 34 is manually controlled using mechanical linkages 42 that are attached to a foot lever 44. In this manner, by pressing the foot lever 44 with the user's foot, a user can change the position of the support roller 34 from the extended position of FIG. 3 to the retracted position of FIG. 4 and back again.”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaning head of Lee in view of Tibberts, in order to include the mop roller in order to allow for more effective and wider variety of cleaning, and an actuator to adjust the height of the cleaner head to avoid small obstacles. 
Additionally, Goff teaches a floor cleaner with a main body and an enclosure, a four-bar linkage (44 and 30) that secure the back portion of cleaning head (24) to the body of a cleaner (12 and see Fig 1) the actuator configured to move the enclosure vertically (See Fig 1, 2 4 and 6);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tibberts, as modified, in view of Goff to have a vertically adjustable cleaning head, adjustable via a four-bar linkage, allowing for better obstacle avoidance, and more effective cleaning on different material surfaces, and for allowing for easier transport of the cleaner.
And Moon teaches an autonomous cleaner including and a controller (Para [0050] “The cleaner main body 110 is provided with various components in addition to a controller (not illustrated) for controlling the cleaner 100.”) connecting the rotational assembly of the first end of the brush roller and the rotational assembly of the first end of the mop roller to the enclosure, the controller configured to control the rotational assembly to rotate the brush roller and the mop roller (Controller is capable of controlling the rotational assembly, See Para [0066] “On the other hand, when the brush module 150 is mounted on the module mounting portion 110a, the controller may generate suction force for sucking air on the floor by driving a motor and a fan. In addition, the controller may control the brush module 150 connected to the rotation driving portion 110b to sweep dust and foreign substances on the floor, by driving the rotation driving portion 110b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Lee, as modified, in view of Moon to include a more comprehensive controller that is capable of controlling the rotational assembly and the speed of the brush and mop rollers, as doing so allows for fine control over the cleaner, allowing for increased cleaning efficiency and greater utility.

Regarding Claim 9, Lee as modified teaches all the limitations of claim 1, but does not teach the enclosure has a height of less than 3 inches.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the enclosure to have a height of less than 3 inches as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Tibberts as modified would not operate differently an enclosure with a height of less than 3. It would have been obvious to one with ordinary skill in the art to keep the height of the enclosure less than 3 inches in order to decrease the profile of the cleaner, increase its portability and storability and increase the cleaner’s access to areas to clean thereby increasing the utility of the cleaner.
Regarding Claim 10, Lee teaches a cleaning head of an autonomous vacuum, the self-actuated cleaning head comprising:
a cleaning head (120) comprising an enclosure (120), a brush roller (121a), wherein:
the enclosure (120) comprises a plurality of interiors (Annotated Figure A, above) that connect to form a cavity (112), a subset of the one or more interiors including one or more openings (See outlet in Annotated Figure A);
the brush roller (121a) is configured inside the enclosure (120) at a front interior of the enclosure (See Annotated Figure A), the brush roller having an elongated cylindrical structure (See Figure 3 of Lee), a first end (Annotated Figure A), and a second end (Annotated Figure A), a portion of elongated cylindrical structure externally exposed at an opening in the enclosure (See Figure 2 of Lee); but does not explicitly teach 
However, Tibberts teaches a mop roller (34) is configured behind the brush roller (28) in the enclosure (See Fig 3), the mop roller (34) comprising an elongated cylindrical structure (See figure 2 and 3) that is externally exposed at an opening in the enclosure (See Figure 3); and
an actuator assembly comprising an actuator (44) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the cleaning head of Lee in view of Tibberts, in order to include the mop roller in order to allow for more effective and wider variety of cleaning, and an actuator to adjust the height of the cleaner head to avoid small obstacles. 
However, Goff teaches a floor cleaner with a main body and an enclosure, a four-bar linkage (44 and 30) that secure the back portion of cleaning head (24) to the body of a cleaner (12 and see Fig 1) the actuator configured to move the enclosure vertically (See Fig 1, 2 4 and 6);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tibberts in view of Goff to have a vertically adjustable cleaning head, allowing for better obstacle avoidance, and more effective cleaning on different material surfaces. 
And Moon teaches an autonomous cleaner including and a controller (Para [0050] “The cleaner main body 110 is provided with various components in addition to a controller (not illustrated) for controlling the cleaner 100.”), the controller connects a first end of the brush roller and a first end of the mop roller to a first interior of enclosure, the controller configured to control rotational movement of the brush roller and the mop roller (Controller is capable of controlling the rotational assembly, See Para [0066] “On the other hand, when the brush module 150 is mounted on the module mounting portion 110a, the controller may generate suction force for sucking air on the floor by driving a motor and a fan. In addition, the controller may control the brush module 150 connected to the rotation driving portion 110b to sweep dust and foreign substances on the floor, by driving the rotation driving portion 110b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Tibberts in view of Moon to include a controller to control the brush rollers and mops and to control the autonomous cleaning of the cleaner allowing the cleaner to work autonomously without user interaction.

Regarding Claim 18, Lee as modified teaches all the limitations of claim 1, but does not teach the enclosure has a height of less than 3 inches.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the enclosure to have a height of less than 3 inches as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Tibberts as modified would not operate differently an enclosure with a height of less than 3. It would have been obvious to one with ordinary skill in the art to keep the height of the enclosure less than 3 inches in order to decrease the profile of the cleaner, increase its portability and storability and increase the cleaner’s access to areas to clean thereby increasing the utility of the cleaner.

Claims 2, 3 and 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180184865 A1) in view of Tibberts (US 20170311768 A1) and Goff (US 20190261826 A1) and Moon (US 20180184870 A1) as modified in claim 1, and in further view of Xia (US 20150107038 A1).
Regarding Claim 2, Lee as modified teaches all the limitations of claim 1 and in addition teaches wherein the mop roller is a cylindrical structure having a predefined length (See Figure 2 of Tibberts) but does not explicitly teach and an outer surface of the mop roller along the predefined length having of diagonal strips of microfiber cloth alternating with abrasive material. 
However, Xia does teach a cleaner with a roller that includes a cylindrical structure (See figure 9) having a predefined length and an outer surface of the mop roller along the predefined length having of diagonal strips of microfiber cloth (49) alternating with abrasive material (48) (See figure 9) (See Col 3 Line 9-14 “a surface cleaning apparatus is provided with a hybrid brush roll that includes multiple agitation materials to optimize cleaning performance on different types of surfaces to be cleaned, including hard and soft surfaces, and for different cleaning modes, including wet and dry vacuum cleaning.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee in view of Xia to modify the brush roll to comprise the microfiber and abrasive materials in view of Xia in order to optimize cleaning operation and work for different surfaces, increasing the utility of the cleaner.

Regarding Claim 11, Lee as modified teaches all the limitations of claim 1 and in addition teaches wherein the mop roller is a cylindrical structure having a predefined length  (See Figure 2 of Tibberts) but does not explicitly teach and an outer surface of the mop roller along the predefined length having of diagonal strips of microfiber cloth alternating with abrasive material. 
However, Xia does teach a cleaner with a roller that includes a cylindrical structure (See figure 9) having a predefined length and an outer surface of the mop roller along the predefined length having of diagonal strips of microfiber cloth (49) alternating with abrasive material (48) (See figure 9) (See Col 3 Line 9-14 “a surface cleaning apparatus is provided with a hybrid brush roll that includes multiple agitation materials to optimize cleaning performance on different types of surfaces to be cleaned, including hard and soft surfaces, and for different cleaning modes, including wet and dry vacuum cleaning.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee in view of Xia to modify the brush roll in view of Xia in order to optimize cleaning operation and work for different surfaces, increasing the utility of the cleaner.
Regarding Claim 3, Tibberts as modified teaches all the limitations of claim 2 and in addition teaches wherein the abrasive material is nylon bristles (48 of Xia).
Regarding Claim 12, Tibberts as modified teaches all the limitations of claim 11 and in addition teaches wherein the abrasive material is nylon bristles (48 of Xia).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180184865 A1) in view of Tibberts (US 20170311768 A1) and Goff (US 20190261826 A1), Moon (US 20180184870 A1) and Xia (US 20150107038 A1) as modified in claim 2 and in further view of Jiang (US 20110047733 A1).
Regarding Claim 4, Tibberts as modified teaches all the limitations of claim 2 but does not explicitly teach wherein the abrasive material is scouring pads
However, Jiang does teach a mop roller with Scouring Pads (Jiang Para [0035] “Further, all or a portion of the sponge roller 3 may include a scouring surface. Examples of scouring surface may be brushes, bristles, nonwoven (similar to a… ...scouring pad, available from 3M Company of St. Paul Minn.).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roller of Tibberts in view of Jiang to include scouring pads as an abrasive material in order to enhance the ability to remove dirt from surfaces, especially when the mop is in a locked position (Jiang Para [0035] “For example, the sponge roller may include one or more stripes of a scouring material directly on the roller. As discussed, when the sponge roller 3 is in a locked position, then the scouring surface may enhance the ability to remove dirt from the surface being cleaned.”)
Regarding Claim 13, Tibberts as modified teaches all the limitations of claim 11 but does not explicitly teach wherein the abrasive material is scouring pads
However, Jiang does teach a mop roller with Scouring Pads (Jiang Para [0035] “Further, all or a portion of the sponge roller 3 may include a scouring surface. Examples of scouring surface may be brushes, bristles, nonwoven (similar to a... …scouring pad, available from 3M Company of St. Paul Minn.).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roller of Tibberts in view of Jiang to include scouring pads as an abrasive material in order to enhance the ability to remove dirt from surfaces, especially when the mop is in a locked position (Jiang Para [0035] “For example, the sponge roller may include one or more stripes of a scouring material directly on the roller. As discussed, when the sponge roller 3 is in a locked position, then the scouring surface may enhance the ability to remove dirt from the surface being cleaned.”)

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180184865 A1) in view of Tibberts (US 20170311768 A1) and Goff (US 20190261826 A1) and Moon (US 20180184870 A1) as modified in claim 1 and in view of Jang (US 20120102670 A1).
Regarding Claim 5, Lee as modified teaches all the limitations of claim 1 but does not explicitly teach a selection flap located within the enclosure, wherein the selection flap is an elongated piece of material with a hinge at a top portion of the cavity. 
However, Jang does teach a similar floor cleaner with a selection flap (11, see Figure 9-11) located within the enclosure (32), wherein the selection flap is an elongated piece of material (11) with a hinge (14) at a top portion of the cavity (76).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the invention to further modify Tibberts in view of Jang to include a selection flap over the first portion of the cylindrical structure as advantageously taught by Kim in order to prevent backflow, and allowing debris to flow in only one direction, increasing the efficiency of the cleaner.  

Regarding Claim 6, Lee as modified teaches all the limitations of claim 5 and in addition teaches wherein the selection flap (11 of Jang) extends over the first portion of the elongated cylindrical structure (36 of Jang) of the brush roller (37 of Jang) when the brush roller rotates clockwise and extends over the top portion of the cavity when the brush roller rotates counterclockwise (Selection flap is capable of doing so (first shutter), see Jang [0030] “In accordance with another aspect of the present disclosure, a robot cleaner includes a body, a dust box separably mounted to the body, the dust box including a dust box inlet, a first shutter rotatably coupled to the dust box such that the first shutter is opened when the dust box is mounted to the body while being closed when the dust box is separated from the body, and a second shutter rotatably coupled to the dust box such that the second shutter is opened when dust from the dust box is exhausted to an automatic exhaust station while being closed when the exhaust is completed.”).
Examiner notes, that as claimed, claim 6 requires a selection flap capable extending over the first portion of the elongated cylindrical structure of the brush roller when the brush roller rotates clockwise and extends over the top portion of the cavity when the brush roller rotates counterclockwise which the selection flap as taught by Lee as modified is capable of doing so. It does not require that the selection flap is rotated by the brush roller.

Regarding Claim 14, Lee as modified teaches all the limitations of claim 1 but does not explicitly teach a selection flap located within the enclosure, wherein the selection flap is an elongated piece of material with a hinge at a top portion of the cavity. 
However, Jang does teach a similar floor cleaner with a selection flap (11, see figure 9-11) located within the enclosure (32), wherein the selection flap is an elongated piece of material (11) with a hinge (14) at a top portion of the cavity (76).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the invention to further modify Tibberts in view of Jang to include a selection flap over the first portion of the cylindrical structure as advantageously taught by Kim in order to prevent backflow, and allowing debris to flow in only one direction, increasing the efficiency of the cleaner.  

Regarding Claim 15, Lee as modified teaches all the limitations of claim 5 and in addition teaches wherein the selection flap (11 of Jang) extends over the first portion of the elongated cylindrical structure (36 of Jang) of the brush roller (37 of Jang) when the brush roller rotates clockwise and extends over the top portion of the cavity when the brush roller rotates counterclockwise (Selection flap is capable of doing so (first shutter), see Jang [0030] “In accordance with another aspect of the present disclosure, a robot cleaner includes a body, a dust box separably mounted to the body, the dust box including a dust box inlet, a first shutter rotatably coupled to the dust box such that the first shutter is opened when the dust box is mounted to the body while being closed when the dust box is separated from the body, and a second shutter rotatably coupled to the dust box such that the second shutter is opened when dust from the dust box is exhausted to an automatic exhaust station while being closed when the exhaust is completed.”).
Examiner notes, that as claimed, claim 15 requires a selection flap capable extending over the first portion of the elongated cylindrical structure of the brush roller when the brush roller rotates clockwise and extends over the top portion of the cavity when the brush roller rotates counterclockwise which the selection flap as taught by Lee as modified is capable of doing so. It does not require that the selection flap is rotated by the brush roller.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180184865 A1) in view of Tibberts (US 20170311768 A1) and Goff (US 20190261826 A1) and Moon (US 20180184870 A1), as applied to claim 1 and further in view of Lee2 (US 20150107038 A1).
Regarding Claim 7, Tibberts as modified teaches all the limitations of claim 1 but does not explicitly teach further comprising a mop cover rotatably positioned against an outer surface of the mop roller, wherein the mop cover is a partial cylindrical shell.
However, Lee2 does teach a roller with a cover, including further comprising a cover (40) rotatably positioned against an outer surface of the mop roller (See Figure 9), wherein the mop cover is a partial cylindrical shell (See Figure 9).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mop roller of Tibberts as advantageously taught by Lee2 to include a roller cover, in order to protect the roller while not in active use or to clean the mop roller after use (Para [0002] of Lee2).

Regarding Claim 8, Tibberts as modified teaches all the limitations of claim 7 but does not explicitly wherein the mop cover rotate to extend over the lower portion of the mop roller when the mop roller rotates counterclockwise (Lee2 Para [0029] “The rotary cover 40 can rotate by 360.degree. in both directions (in clockwise direction and counter-clockwise direction) about the longitudinal direction of the support roller 20.”).

Regarding Claim 16, Tibberts as modified teaches all the limitations of claim 10 but does not explicitly teach further comprising a mop cover rotatably positioned against an outer surface of the mop roller, wherein the mop cover is a partial cylindrical shell.
However, Lee2 does teach a roller with a cover, including further comprising a cover (40) rotatably positioned against an outer surface of the mop roller (See Figure 9), wherein the mop cover is a partial cylindrical shell (See Figure 9).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mop roller of Tibberts as advantageously taught by Lee2 to include a roller cover, in order to protect the roller while not in active use or to clean the mop roller after use (Para [0002] of Lee2).

Regarding Claim 17, Tibberts as modified teaches all the limitations of claim 16 but does not explicitly wherein the mop cover rotate to extend over the lower portion of the mop roller when the mop roller rotates counterclockwise (Lee2 Para [0029] “The rotary cover 40 can rotate by 360.degree. in both directions (in clockwise direction and counter-clockwise direction) about the longitudinal direction of the support roller 20.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsusaka (US 20100256812 A1) Teach a similar cleaner configuration, of an autonomous cleaner with an adjustable head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723